                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


 CHARLES D. JOHNSON,                               )
                                                   )
            Petitioner,                            )
                                                   )
 v.                                                )      No.: 3:18-CV-275-HSM-HBG
                                                   )
 RANDY LEE, Warden,                                )
                                                   )
            Respondent.                            )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241,

in which Petitioner challenges the constitutionality of his confinement pursuant to a 1998 guilty

plea to first degree felony murder and especially aggravated robbery in Jackson County, Tennessee

[Doc. 1 p. 1–2].

       Under 28 U.S.C. § 2241(d), a petitioner may file a habeas corpus application in the district

 where his judgment was entered or in the district where he is incarcerated. Petitioner is presently

 confined in the Northeast Correctional Complex (“NECX”) in Mountain City, Tennessee, and

 his judgment of conviction was entered by a state court in Jackson County, Tennessee. Thus,

 venue for this action is proper in both the Eastern and Middle Districts of Tennessee.1 A

 petitioner’s place of confinement may change, however, while the district of his convictions will

 remain constant. For this reason, the consistent practice in the Tennessee federal courts has been

 to transfer habeas petitions to the district in which the convicting court is located.


       1
          NECX, where Petitioner is confined, is located in Johnson County, Tennessee, which is
located in the Eastern District. See 28 U.S.C. § 123(a)(2). Jackson County, the situs of Petitioner’s
conviction, lies within the Northeastern Division of the Middle District of Tennessee. See 28
U.S.C. § 123(b)(2).
      As the Court is authorized to transfer a case such this to another District “in the interest

of justice,” 28 U.S.C. § 1406(a), the Court will DIRECT the Clerk to TRANSFER this action

to the United States District Court for the Northeastern Division of the Middle District of

Tennessee, at Cookeville, and to close this case.

      AN APPROPRIATE ORDER WILL ENTER.

      ENTER:



                                                        /s/ Harry S. Mattice, Jr._______
                                                       HARRY S. MATTICE, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                2
